Citation Nr: 0941728	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION
The Veteran had a period of active duty service from July 
1969 to July 1971 with subsequent service with the Army 
National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
January 2006.  A statement of the case was issued in July 
2006, and a substantive appeal was received in September 
2006.  The Veteran appeared at a January 2007 Decision Review 
Officer (DRO) hearing.  A transcript is of record.    

The Board notes that in a substantive appeal received in 
September 2006, the Veteran checked the appropriate box to 
indicate that he wanted a hearing before the Board at the RO.  
A hearing was scheduled for December 2007.  However, by 
letter received in December 2007, the Veteran's 
representative canceled the hearing.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's primary contention is that he suffers from PTSD 
due to combat-related stressors in Vietnam.  Of record is a 
DD Form 214 MC for the period of service from July 1969 to 
July 1971 which appears to show that the Veteran was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
However, the Veteran's available service personnel records 
list these decorations but show that someone lined through 
the two medals.  The RO coordinator for verification of 
stressors has declined to take further action citing service 
personnel records which show that the Veteran was on a ship 
off the waters of Vietnam and not actually in Vietnam.  The 
Veteran's representative has objected to the RO's failure to 
take further action to cooroborate the claimed stressors.  

The Board acknowledges the RO's finding that there are 
various inconsistencies in this case.  However, given the 
Veteran's sworn testimony that he was actually in the jungles 
of Vietnam for six months or more and given the ambiguous 
service documentation of the award of decorations for service 
in Vietnam, the Board believes VA's duty to assist the 
Veteran requires clarification from the service department 
regarding the Veteran's claimed service in Vietnam. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the service 
department and submit copies of the DD 
Form 214 MC for the period of service 
from July 1969 to July 1971 as well as 
other service personnel records which 
list the Vietnam Service Medal and the 
Vietnam Campaign Medal as lined 
through.  The service department should 
be asked to reconcile the documents and 
clarify whether or not the Veteran had 
service in Vietnam.  If so, the service 
department should be asked to report 
whether or not the Veteran's unit 
engaged in combat during the period the 
Veteran was assigned to that unit.  

2.  If, and only if, it is determined 
that the Veteran engaged in combat in 
Vietnam or a claimed stressor is 
otherwise verified, the Veteran should 
be scheduled for a VA PTSD exam.  It is 
imperative that the claims file be made 
available to the examiner, and the fact 
of combat or the detailed of a verified 
stressor should be furnished to the 
examiner.  The examiner should then 
clearly report whether a diagnosis of 
PTSD is warranted and, if so, whether 
the PTSD is related to combat or to a 
verified stressor(s).  

3.  After completion of the above, the 
RO should review the expanded record 
and determine whether service 
connection for PTSD is warranted.  The 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


